Case 2:19-cr-00166-SPC-NPM Document 109 Filed 08/31/20 Page 1 of 4 PageID 271




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 2:19-cr-166-FtM-38NPM

ANDERSON PAUL
__________________________/

                                ORDER OF FORFEITURE

       Before the Court, pursuant to 18 U.S.C. § 982(a)(2)(B) and Rule 32.2(b)(2),

Federal Rules of Criminal Procedure, is the United States’ Motion for Order of Forfeiture

in the amount of $50,000.00, representing the amount of proceeds personally and illegally

obtained by Defendant, Anderson Paul, for his participation in the access device fraud

offense charged in Count One of the Indictment filed in the above-styled case. (Doc.

104; Doc. 1). For the reasons outlined below, the motion is GRANTED.

       A federal grand jury indicted Anderson Paul and co-defendant, Parker Correll, on

October 9, 2019, in a five-count Indictment for a credit card fraud and identity theft scheme

wherein the defendants used Correll’s position as a mail carrier with the United States

Postal Service to access the credit card documents and personal information utilized in

execution of their fraudulent credit card scheme. Anderson Paul used the information to

make numerous falsified Citibank transactions over the course of a few months in 2017,

totaling over $150,000.00 in illegal withdraws and purchases.

       Count One of the Indictment charged Anderson Paul with access device fraud; the

charge of access device fraud contains a forfeiture provision. The forfeiture allegations

are contained in the Indictment, thereby putting Paul on notice of the United States’

authority and intent to seek forfeiture of the proceeds made in the commission of his
Case 2:19-cr-00166-SPC-NPM Document 109 Filed 08/31/20 Page 2 of 4 PageID 272




offense, pursuant to 18 U.S.C. § 982(a)(2)(B) and Rule 32.2 of the Federal Rules of

Criminal Procedure.

       On August 5, 2020, as per the written plea agreement, Paul entered a plea of guilty

to Counts One and Two of the Indictment for charges of access device fraud and

aggravated identity theft, in violation of 18 U.S.C. §§ 1029(a)(2) and 1028(A), and two

days later, on August 7, 2020, the Court accepted his plea and adjudicated him guilty.

(Doc. 99; Doc. 101).

       In paragraph 12 of the written plea agreement, Paul admits that $50,000.00

represents the total amount of proceeds he personally, and illegally, obtained as a result

of his participation in the access device fraud scheme he plead guilty to, and is the amount

the United States is entitled to seek in an order of forfeiture, pursuant to 18 USC §§

982(a)(2)(B).   Paul further acknowledges that because Paul dissipated the proceeds

and the proceeds cannot therefore be located, the Government is entitled to forfeit any

other property [of Paul’s] as substitute asset up to the value of $50,000.00. (21 U.S.C.

§ 853(p), as incorporated by 18 U.S.C. § 982(b)). (Doc. 83).

       The Court is required to determine what property is subject to criminal forfeiture as

soon possible after a determination or an adjudication of guilt, and is directed to make

such determination based on its’ review of the record and any applicable evidence

submitted by the parties, as per Federal Rules of Criminal Procedure 32.2(b)(1)(B).

       Therefore, the Court finds the United States has established that Paul personally

received, and dissipated, $50,000.00 in proceeds for his involvement in the access device



                                         2
Case 2:19-cr-00166-SPC-NPM Document 109 Filed 08/31/20 Page 3 of 4 PageID 273




fraud offense for which he has been adjudicated guilty;

       That, pursuant to 18 USC §§ 982(a)(2)(B) and Rule 32.2(b)(2), Federal Rules of

Criminal Procedure, the United States is entitled to forfeiture of the $50,000.00 identified

above;

       And further, that, pursuant to 21 U.S.C. § 835(p), as incorporated by 18 U.S.C. §

982(b), the United States may seek, as a substitute asset, forfeiture of any of Anderson

Paul’s property up to the value of $50,000.00.

       Accordingly, it is hereby ORDERED that for good cause shown, the United States’

Motion for Money Judgment (Doc. 104) is GRANTED.

       1. Defendant Anderson Paul is personally liable to the United States for a money

          judgment in the amount of $50,000.00.

       2. The United States may seek, as a substitute asset, forfeiture of any of

          Anderson Paul’s property up to the value of $50,000.00, and a preliminary order

          for the substitute asset identified above.

       3. The Court retains jurisdiction to enter any further orders necessary for the

          forfeiture and disposition of any substitute asset and to address any third-party

          claim that may be asserted under these proceedings.

       DONE and ORDERED in Fort Myers, Florida, this 31st day of August 2020.




Copies: All Parties of Record



                                         3
Case 2:19-cr-00166-SPC-NPM Document 109 Filed 08/31/20 Page 4 of 4 PageID 274




Copies to:
All Parties/Counsel of Record




                                   4
